DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 02/15/2022.  

2.	Claims 1-20 are pending in the case.  Claims 1, 11 and 18 are independent claims.  Claims 1-6, 8-14 and 17-20 have been amended.  


Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. 

Applicant argues (claim 18) the rejection lacks consideration of the structure (as described in the Specification) to perform “a step for merging the second person into the first image”.  

In response, Applicant’s Remarks in accordance with CFR 41.110 fails to identify specific portions of the Specification that recite the structure associated with the claimed “step”.  Additionally, the disclosure of Seo discloses a structural component that segments an image to generate a merged image (Fig. 7A, 10, 12).  Thus, (and in accordance with MPEP § 2182) the disclosure of Seo teaches performing “a step for merging the second person into the first image”.  


Accordingly, claims 19 and 20 are not patentable based on dependency from a correspondingly rejected independent claim.


	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju-
hee Seo, US 2015/0301566 A1.

Independent claim 18, Seo discloses in a digital medium environment for creating or editing digital images, a computer-implemented method of automatically merging missing objects within the digital images into a composite digital image, comprising:

identifying a first image with at least a first person (i.e. determine a first image including plurality of objects/persons– Para 64; Fig. 2A);

identifying a second image with at least a second person that is not included in the first image (i.e. determine a second image, e.g. front side image, including an additional face – Fig. 4 “410”);

a step for merging the second person into the first image (i.e. determine a candidate area for inserting a bounded/segmented additional image, e.g. image captured from a front side, in a location of a photo including the first persons, e.g. back side image – Para 69); and

providing the merged first image with the first person and the second person to a client device associated with a user (i.e. displaying the merged image on the client device – Fig. 9 “960”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Ju-hee Seo, US 2015/0301566 A1, and further in view of Eric
Richards, US 2011/0268369 A1.


Claim 19, Seo discloses segmenting an image to combine with another image using a selection mode for setting a location for image composition (abstract; Para 9).

Richards discloses the method of claim 18, further comprising: determining ratings for the first image and the second image, and identifying the first image as a base image into which to merge the second person based on the first image having a higher rating than the second image (i.e. rate/score faces in images; and the first/base image is associated with the best scores – Fig. 6 “606, 610”), which Seo fails to disclose.

It would have been obvious at the effective date of invention to combine Richards’ known method of determining ratings for the first image and the second image, and identifying the first image as a base image into which to merge the second person based on the first image having a higher rating than the second image with the method of Seo because evaluating characteristics of image regions enables determination of the best region for combining an image, which improves image alignment. Thus, the combination yields predictable results.



Claim 20, Seo discloses segmenting an image to combine with another image using a selection mode for setting a location for image composition (abstract; Para 9).

Richards discloses the method of claim 18, further comprising utilizing a face detection neural network to identify faces of the first person and the second person within the first image and the second image (i.e. learning process learns features of face regions – Para 35; rank/score object – Para 35, 37; identify image regions with a low score – Fig. 2; Para 522), which Seo fails to disclose. 

It would have been obvious at the effective date of invention to combine Richards’ known method of utilizing a face detection neural network to identify faces of the first person and the second person within the first image and the second image with the method of Seo because evaluating characteristics of image regions enables determination of a best region for combining an image, which improves image alignment. Thus, the combination yields predictable results.



Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant claims generating facial feature vectors/descriptors of faces in respective first and second images, where the facial feature vectors/descriptors are compared to determine a face, in the second image, missing from the first image (claims 1 and 11), which the prior art does not disclose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619